Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 9 each recites the limitation "the microneedles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2003/0135161 to Fleming et al.
Regarding claim 1, Fleming et al. discloses a foam support sheet (porous layer 350, which is open-celled foam; paragraph 58) for a microneedle array (array 310), wherein 
the foam support sheet (porous layer 350) has an open cell surface on at least one side (paragraph 58, porous layer 350 is described as being open-cell, therefore at least one side will be an open cell surface), and 
the open cell surface is an arrangement portion (porous layer 350 holds the microneedles 330 of the microneedle array 310) for the microneedle array holding the microneedle array with a microneedle side of the microneedle array (side of microneedle array 310 having microneedles 330 thereupon) facing downward (downward is a relative term and without context in the claim to orient “downward” the Examiner is interpreting “downward” as the side facing cover 340).
Regarding claim 2, Fleming et al. discloses the claimed invention as discussed above concerning claim 1, and Fleming et al. further disclose that the open cells on the open cell surface are portions for holding [[the]] microneedles (microneedles 330 are held within porous layer 350, therefore at least some portion of the surfaces of porous layer 350 are in contact with microneedles 330).
Regarding claim 3, Fleming et al. discloses the claimed invention as discussed above concerning claim 1, and Fleming et al. further disclose that the foam support sheet (porous layer 350) is made of a synthetic polymer material (open-cell polyurethane; paragraph 58).
Regarding claim 4, Fleming et al. discloses the claimed invention as discussed above concerning claim 3, and Fleming et al. further disclose that the synthetic polymer material is made of polyurethane (open-cell polyurethane; paragraph 58), polystyrene, polyolefin, phenol resin, polyvinyl chloride, urea resin, or a mixture thereof.  

Regarding claim 7, Fleming et al. discloses a microneedle array sheet consisting (Fig. 7) of a microneedle array (microneedle array 310) and a foam support sheet (porous layer 350, which is open-celled foam; paragraph 58), wherein 

the microneedle array is arranged on the open cell surface with a microneedle side of the microneedle array (side of microneedle array 310 having microneedles 330 thereupon) facing downward (downward is a relative term and without context in the claim to orient “downward” the Examiner is interpreting “downward” as the side facing cover 340).
Regarding claim 9, Fleming et al. discloses the claimed invention as discussed above concerning claim 7, and Fleming et al. further disclose that the open cells on the open cell surface are portions for holding [[the]] microneedles (microneedles 330 are held within porous layer 350, therefore at least some portion of the surfaces of porous layer 350 are in contact with microneedles 330).
Regarding claim 10, Fleming et al. discloses the claimed invention as discussed above concerning claim 7, and Fleming et al. further disclose that the foam support sheet (porous layer 350) is made of a synthetic polymer material (open-cell polyurethane; paragraph 58).
Regarding claim 11, Fleming et al. discloses the claimed invention as discussed above concerning claim 10, and Fleming et al. further disclose that the synthetic polymer material is made of polyurethane (open-cell polyurethane; paragraph 58), polystyrene, polyolefin, phenol resin, polyvinyl chloride, urea resin, or a mixture thereof.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al.
Regarding claims 5-6 and 12-13, Fleming et al. discloses the claimed invention as discussed above concerning claim 1 and 7, respectively, but Fleming et al. does not expressly state that the foam support sheet has an expansion ratio of 5 or higher, as recited in claims 5 and 12; or that the foam support sheet has an expansion ratio of 10 or higher, as recited in claims 6 and 13. 
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the expansion ratio of the foam in the foam support sheet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AMBER R STILES/Primary Examiner, Art Unit 3783